DETAILED ACTION
Election/Restrictions
Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Woodward (EP 2854245 A2).
Woodward discloses the invention including:
Claim 1; a housing 20; a bushing 140 coupled to the housing and having a tooth 142 engageable with a wire for stripping an insulation jacket therefrom; a drive mechanism (ratcheting-type action, see para. 0027) configured to rotate the bushing about a longitudinal axis; and a depth adjustment mechanism arranged in the housing along the longitudinal axis, the depth adjustment mechanism including a depth stop member 104 and a telescoping shaft 102 to which the depth stop member is coupled, wherein the telescoping shaft is configured to telescope within the housing as the depth stop member moves between a first position, in which a first distance is defined between the depth stop member and the tooth, and a second position, in which a second distance is defined between the depth stop member and the tooth, and wherein the first distance is greater than the second distance.
Claim 3; wherein the depth adjustment mechanism includes a tube 98 in which the depth stop member and the telescoping shaft are arranged, and wherein rotation of the tube about the longitudinal axis is configured to move the depth stop member between the first and second positions.
Claim 4; wherein the depth adjustment mechanism includes a dial 124 coupled for rotation with the tube, and wherein rotation of the dial is configured to rotate the tube, such that the depth stop member is movable between the first and second positions.
Claim 5; wherein the dial includes a first indicia indicating that the depth stop member is in the first position and a second indicia indicating that the depth stop member is in the second position (see Fig. 10).

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Zick et al. (2013/0074345 A1).
Zick et al. discloses the invention including:
Claim 17; a housing 12; a bushing 102 coupled to the housing and having a tooth 128 engageable with a wire for stripping an insulation jacket therefrom, the bushing defining a longitudinal axis 82; and a drive mechanism (see Fig. 2) configured to rotate the bushing about the longitudinal axis, the drive mechanism including a motor 50 defining a rotation axis (see Fig. 2) that is not coaxial with the longitudinal axis.
Claim 19; wherein the rotation axis is perpendicular to the longitudinal axis (see Fig. 2).
	
Allowable Subject Matter
Claims 14-16 are allowed.
Claims 2, 6, and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724